                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 KATHRYN L. BROOKS,                        : Case No. 3:19-cv-78
                                           :
        Plaintiff,                         :
                                           : Magistrate Judge Sharon L. Ovington
 vs.                                       :
                                             (by full consent of the parties)
                                           :
 COMMISSIONER OF THE SOCIAL                :
 SECURITY ADMINISTRATION,                  :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


I.     Introduction

       Plaintiff Kathryn L. Brooks brings this case challenging the Social Security

Administration’s denial of her applications for period of disability, Disability Insurance

Benefits, and Supplemental Security Income. She applied for benefits on February 18,

2016, asserting that she could no longer work a substantial paid job. Administrative Law

Judge (ALJ) Mark Hockensmith concluded that she was not eligible for benefits because

she is not under a “disability” as defined in the Social Security Act.

       The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #8), the

Commissioner’s Memorandum in Opposition (Doc. #10), and the administrative record

(Doc. #3).
        Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Hockensmith’s

non-disability decision.

II.     Background

        Plaintiff asserts that she has been under a “disability” since June 4, 2015. She was

fifty-six years old at that time and was therefore considered a person of “advanced age”

under Social Security Regulations. See 20 C.F.R. §§ 404.1563(e), 416.963(e). She has a

high school education. See id. §§ 404.1564(b)(4), 416.964(b)(4).1

        The evidence of record is sufficiently summarized in the ALJ’s decision (Doc. #3,

PageID #s 39-54); Plaintiff’s Statement of Errors (Doc. #8), and the Commissioner’s

Memorandum in Opposition (Doc. #10). Rather than repeat these summaries, the

pertinent evidence will be discussed when addressing the parties’ arguments.

III.    Standard of Review

        The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as defined by the Social Security

Act—has specialized meaning of limited scope. It encompasses “any medically

determinable physical or mental impairment” that precludes an applicant from




1
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.


                                                     2
performing a significant paid job—i.e., “substantial gainful activity,” in Social Security

lexicon. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to

support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance ….” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or


                                             3
deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part

Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Hockensmith to evaluate the evidence

connected to Plaintiff’s application for benefits. He did so by considering each of the

five sequential steps set forth in the Social Security Regulations. See 20 C.F.R. §

404.1520. He reached the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since June
                    4, 2015.

       Step 2:      She has the severe impairments of lumbar and thoracic degenerative
                    disc disease, mild cervical degenerative disc disease, pulmonary
                    nodules, residuals of retinal detachment surgery, right foot tendinitis,
                    hypertension, and right upper extremity median neuropathy.

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “light work …. [Plaintiff] is capable of:
                    occasionally lifting/carrying twenty pounds; frequently
                    lifting/carrying 10 pounds; standing or walking six hours of an eight
                    hour workday; and sitting six hours of an eight hour workday. [She]
                    cannot climb ladders/ropes/scaffolds. She is limited to occasionally
                    climbing ramps/stairs, stooping, kneeling, crouching, and crawling.
                    [Plaintiff] is capable of frequent balancing. She is limited to
                    occasional use of foot controls on the right. [She] is limited to
                    frequent overhead reaching, bilaterally. She is limited to frequent
                    handling with the right upper extremity. [She] should have no more
                    than occasional exposure to temperature extremes, humidity, fumes,
                    odors, dusts, gases, and poorly ventilated areas. [Plaintiff] cannot



                                              4
                    work around unprotected heights or dangerous machinery. She
                    should have no work requiring the need for depth perception.”

       Step 4:      She is capable of performing her past relevant work as a billing clerk,
                    order clerk, and secretary.

(Doc. #3, PageID #s 39-54). These main findings led the ALJ to ultimately conclude that

Plaintiff was not under a benefits-qualifying disability. Id. at 54.

V.     Discussion

       Plaintiff contends that the ALJ erred in failing to recognize her mental health

impairments—anxiety and depression—as severe impairments; failing to properly

evaluate the medical evidence; and failing to consider vocational expert testimony.

Additionally, Plaintiff asserts that the ALJ incorrectly created and relied on a residual

functional capacity (RFC) that produced available work under “Prong Four.”

       The Commissioner maintains that substantial evidence supports the ALJ’s

decision.

       A.     Mental Impairments

       Plaintiff contends that the ALJ failed to consider any limitations resulting from her

mental impairments in his residual functional capacity assessment. According to

Plaintiff, “if the mental health impairments had been properly found to be severe, then a

residual functional capacity would have shown [Plaintiff] to require a limitation of

routine work, with short cycle tasks and no strict quotas.” (Doc. #8, PageID #s 1639-40).

       At step two of the five-step sequential evaluation process, the ALJ considers the

“medical severity of [the claimant’s] impairments.” 20 C.F.R. § 404.1520(a)(4). “An

impairment or combination of impairments is not severe if it does not significantly limit


                                              5
[the applicant’s] physical or mental ability to do basic work activities.” 20 C.F.R. §

404.1521(a). Basic work activities are defined as “abilities and aptitudes necessary to do

most jobs.” Id. at § 404.1521(b). Id. If the claimant does not have an impairment or

combination of impairments that are severe and meet the duration requirement,2 then the

claimant is not disabled. Id.

        The Sixth Circuit has construed step two as a “de minimis hurdle.” Higgs v.

Bowen, 880 F.2d 860, 862 (6th Cir. 1988) (citations omitted). Under this view, “an

impairment can be considered not severe only if it is a slight abnormality that minimally

affects work ability regardless of age, education, and experience.” Id. (citation omitted).

The Court explained, “this lenient interpretation of the severity requirement in part

represents the courts’ response to the Secretary’s questionable practice in the early 1980s

of using the step two regulation to deny meritorious disability claims without proper

vocational analysis.” Id. (citations omitted). However, “the severity requirement may

still be employed as an administrative convenience to screen out claims that are totally

groundless solely from a medical standpoint.” Long v. Apfel, 1 F. App’x 326, 331 (6th

Cir. 2001) (internal quotations and citations omitted).

        ALJ Hockensmith found at Step Two that Plaintiff’s adjustment disorder with

depression was a non-severe impairment because it does not cause more than minimal

limitations on her ability to perform basic mental work activities. Moreover, he did not

include any mental limitations in his assessment of Plaintiff’s residual functional


2
 “Unless [the claimant’s] impairment is expected to result in death, it must have lasted or must be
expected to last for a continuous period of at least 12 months.” 20 C.F.R. § 404.1509.


                                                    6
capacity. Substantial evidence supports the ALJ’s findings. The ALJ reasonably relied

of the opinions of examining consultant Dr. Barwick and record-reviewing psychologists

Dr. Fernandez and Dr. Delcour. Dr. Fernandez and Dr. Delcour opined that Plaintiff’s

mental health impairment—an affective disorder—was non-severe and found that she had

no more than a mild restriction of activities of daily living, mild difficulties maintaining

social functioning, and mild difficulties maintaining concentration, persistence, or pace.

(Doc. #3, PageID #s 180, 209-10). Dr. Barwick diagnosed adjustment disorder with

depressed mood. Id. at 888. She opined that Plaintiff was functioning in the average

range of intelligence and had strong abstract reasoning skills. Id. at 889. Although

Plaintiff reported to Dr. Barwick that she has been struggling with attention and

concentration, she recalled five digits forwards and backwards and three out of three

words after brief delay. She calculated serial sevens and serial threes without error and

she had no difficulty mentally calculating basic arithmetic. She interacted appropriately

with Dr. Barwick and stated that she has good relationships with family and denied a

history of emotional extremes or outbursts. Plaintiff reported that she has had difficulty

adjusting to her health conditions and physical limitations. She is still interested in

leisure activities such as crocheting and watching television. Dr. Barwick opined “[t]here

is little evidence to suggest she would have great difficulty adjusting to changes within

the workplace.” Id.

       Additionally, the ALJ’s consideration of the Paragraph B criteria further supports

his conclusion that Plaintiff’s mental impairments are non-severe. For instance, he found

that Plaintiff had a mild limitation in understanding, remembering, and applying


                                              7
information. Id. at 44. The ALJ noted that the consultative examiner did not indicate any

cognitive deficits. Dr. Hall, a neurologist, observed that Plaintiff scored perfectly on a

test of mental status. Id. at 1043. Further, Dr. Foster indicated that neuropsychological

testing showed that Plaintiff has no cognitive impairment and only mild inefficiencies in

her memory. Id. at 1055. Next, the ALJ found that Plaintiff had mild limitations in

interacting with others. The ALJ noted that Plaintiff did not testify to significant

difficulties getting along with others and the record does not contain evidence of a history

of altercations, evictions, firings, fear of strangers, avoidance of interpersonal

relationships, or social isolation. The ALJ determined that Plaintiff has no limitation in

concentrating, persisting, or maintaining pace. The ALJ noted that although Plaintiff

reported difficulties with concentration, Dr. Barwick, an examining psychologist, did not

observe any. Further, in October 2017, Plaintiff’s treating physician, Dr. Vosler, noted

that Plaintiff reported anxiety, but her symptoms do not include difficulty concentrating

or excessive worry. Id. at 1530. Last, the ALJ found that Plaintiff has no limitation in

adapting or managing oneself. Id. at 45. He explained that there is no indication that

Plaintiff is unable to behave in an emotionally stable manner or to relate predictably in

social situations.

       Together, this evidence supports the ALJ’s determination that Plaintiff does not

have any severe mental impairments and his conclusion not to include any mental

limitations in his residual functional capacity assessment.




                                              8
       B.     Medical Opinions

       Plaintiff asserts that the ALJ failed to properly evaluate the medical evidence—

specifically, the opinion of Plaintiff’s treating physician, Mark S. Vosler, D.O.

       Social Security Regulations require ALJs to adhere to certain standards when

weighing medical opinions. “Key among these is that greater deference is generally

given to the opinions of treating physicians than to those of non-treating physicians,

commonly known as the treating physician rule.” Rogers, 486 F.3d at 242 (citations

omitted). The rule is straightforward:

              Treating-source opinions must be given “controlling weight”
              if two conditions are met: (1) the opinion “is well-supported by
              medically acceptable clinical and laboratory diagnostic
              techniques”; and (2) the opinion “is not inconsistent with the
              other substantial evidence in [the] case record.”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20

C.F.R. § 404.1527(c)(2)); see Gentry, 741 F.3d at 723.

       If the treating physician’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the supportability and

consistency of the physician’s conclusions; the specialization of the physician; and any

other relevant factors.” Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544).

       The Regulations also require ALJs to provide “good reasons” for the weight

placed upon a treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory

“good reasons” requirement is satisfied when the ALJ provides “specific reasons for the

weight placed on a treating source’s medical opinions.” Id. (quoting Soc. Sec. R. 96-2p,


                                             9
1996 WL 374188, at *5 (Soc. Sec. Admin. July 2, 1996)). The goal is to make clear to

any subsequent reviewer the weight given and the reasons for that weight. Id.

Substantial evidence must support the reasons provided by the ALJ. Id.

       The ALJ assigned the opinions of Plaintiff’s treating physician, Dr. Vosler, “little

weight” and gave several reasons for discounting them. (Doc. #3, PageID #44). The

ALJ found that Dr. Vosler’s opinion was internally inconsistent. Specifically, Dr. Vosler

opined that Plaintiff had occasional limitations interacting with the public but then also

noted that she has no social interaction limitations. Id. at 880.

       Further, Dr. Vosler did not document significant deficits in his treatment notes to

corroborate the extreme limitations he assessed. The record supports the ALJ’s

conclusion. Dr. Vosler’s treatment notes from September 2015 show Plaintiff was alert,

cooperative and not in acute distress. Id. at 800. In 2016, he noted at several

appointments that she was alert and oriented during examinations and her mental status

was “normal.” Id. at 776-78, 1555, 1559, 1564, 1568. In 2017, Plaintiff reported fatigue

to Dr. Vosler but she denied experiencing trouble with memory or concentration. Id. at

1530-37. At several appointments between September 2017 and February 2018, Dr.

Vosler indicated that Plaintiff’s “mood and affect are described as … normal. Id. at

1520, 1528, 1532-33, 1536, 1540. Likewise, between August 2017 and February 2018,

upon examination, she was alert, cooperative, and oriented “X4.” Id. at 1520, 1528,

1532-33, 1536, 1540, 1544, 1551. Indeed, very few of Dr. Vosler’s treatment notes

mention Plaintiff’s mental or difficulties.




                                              10
       In addition, Dr. Vosler’s opinions are not consistent with neuropsychological

testing. Plaintiff “scored perfectly” on a 2016 test of mental status conducted by Dr.

Hall. (Doc. #3, PageID #43) (citing PageID #s 1041-43). Plaintiff was awake, alert,

aware, and exhibiting “clear” mental status. Id. And, at the neuropsychological

evaluation performed by Dr. Foster, Plaintiff demonstrated “no objective cognitive

impairment” during testing and only “mild inefficiencies in the memory of a word list

and semantic fluency.” Id. at 43. The ALJ also pointed out that Dr. Foster cautioned that

Plaintiff had only put forth “slightly variable effort, suggesting the results were an

“underestimate of her current abilities.” Id. at 43, 1054.

       Last, the ALJ observed that Dr. Vosler’s opinions were inconsistent with

Plaintiff’s reports of activities of daily living to the consultative examiner. Specifically,

she said she was able to care for her pets, manage her finances, purchase necessities at the

store, read, and crochet. Id. at 44. She also indicated on the function report that she

washes clothing, does light housework such as dusting, picking up after her husband, and

washing dishes. Id. at 53. Together, these reasons constitute “good reasons” for

discounting Dr. Vosler’s opinions.

       Instead, the ALJ assigned “great weight” to the opinions of consulting

psychologist Dr. Barwick and record-reviewing psychologists Dr. Fernandez and Dr.

Delcour. He provided valid reasons for doing so and substantial evidence supported his

reasons. See 20 C.F.R. § 404.1527(e)(2)(i) (“[s]tate agency medical and psychological

consultants . . . are highly qualified physicians, psychologists, and other medical

specialists who are also experts in Social Security disability evaluation.”). For example,


                                              11
the ALJ explained that their opinions—that Plaintiff had no severe mental impairments

and no limitations—were consistent with the medical record that showed intermittent,

conservative treatment for depression. (Doc. #3, PageID #s 43-44). Further, their

opinions were consistent with neuropsychological testing that showed no cognitive

deficits. The ALJ noted that while Plaintiff’s memory may have decreased from prior

optimal levels, she had no more than mild inefficiency. Id. Substantial evidence

supports the ALJ assigning “great weight” to these opinions. See Downs v. Comm’r of

Social Sec., 634 F. App’x 551, 554 (6th Cir. 2016) (no error in relying on record-

reviewers’ opinion over the opinions of treating physician because when “the ALJ

provided sound reasons—supported by substantial evidence ….”).

       C.     Vocational Expert

       The ALJ asked the vocational expert (VE) to consider whether an individual with

Plaintiff’s vocational profile and residual functional capacity could perform her past

relevant work. (Doc. #3, PageID #s 84-85). The VE testified that an individual with the

specified characteristics was able to perform Plaintiff’s past work of a billing clerk, order

clerk, and secretary. Id. at 85. Based on the VE’s testimony, the ALJ reasonably

concluded that Plaintiff was capable of performing some of her past relevant work. Id. at

53-54; see Dyer v. Soc. Sec. Admin., 568 F. App’x 422, 428-29 (6th Cir. 2014) (“A

vocational expert’s testimony in response to an accurate hypothetical represents

substantial evidence that the claimant has the vocational qualifications to perform

specific jobs.”) (citing Smith v. Halter, 307 F.3d 377, 378 (6th Cir. 2001)Varley v. Sec’y

of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987)). The ALJ was not


                                             12
required to consider the VE’s response to other hypotheticals or include additional

limitations in his RFC assessment because they were not supported by the record.

Accordingly, given that the VE testified that Plaintiff could perform her past relevant

work despite her supported limitations, the ALJ reasonably concluded that Plaintiff was

not under a disability within the meaning of the Act.

                       IT IS THEREFORE ORDERED THAT:

       1.     The ALJ’s non-disability decision is affirmed; and

       2.     The case is terminated on the Court’s docket.


Date: March 30, 2020                              s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                            13
